Citation Nr: 1627443	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  10-46 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and GN


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1967.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.  Jurisdiction of this case belongs to the RO in Indianapolis, Indiana.  This case was previously before the Board in November 2013.

In June 2010 the Veteran testified at a hearing at the RO before a Decision Review Officer.  In September 2011 the Veteran presented testimony via video conference before a Veterans Law Judge (VLJ).  That VLJ is no longer employed by the Board.  

In February 2014 the Board advised the Veteran by letter that the law requires that the VLJ who conducts a Board hearing on appeal must participate in any decision on that appeal.  38 C.F.R. § 20.707 (West 2014).  The Veteran was asked whether he desired to have a new Board hearing.  He was also advised that he had 30 days to indicate whether he wanted an additional hearing, and that, if he did not respond, the Board would assume that he did not want a new hearing.  No response has been received, and no request for a new hearing was made in the Veteran's representative's June 2016 written argument.  Therefore, the appeal has been assigned to the undersigned who will consider all evidence of record, including the transcripts from the June 2010 RO and September 2011 Board hearings.


FINDING OF FACT

A chronic low back disorder was not present in service or within one year of service separation, and there has been no demonstration by competent clinical, or credible lay, evidence of record that low back disability is etiologically related to the Veteran's military service.




CONCLUSION OF LAW

The criteria for service connection for low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The duty to notify has been met.  See July 2009 VA correspondence and June 2010 and September 2011 hearing transcripts.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

With regard to the duty to assist, the Veteran's service treatment records are associated with the claims file as are identified VA medical records and private medical records.  The Board finds that the December 2013 VA opinion obtained in this case is more than adequate as the opinion considered the pertinent evidence of record and provided a rationale for its conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this regard, the Board notes that in October 2015 the Veteran underwent a VA examination and private medical records from the Veteran's former employer have been associated with the claims file.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Applicable Law and Regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for certain chronic diseases may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Analysis

The Veteran asserts that he has low back disability that is related to events during service.  At the June 2010 RO hearing the Veteran indicated that he injured his back when engaging in hand to hand combat fighting during basic training.  At his September 2011 Board hearing the Veteran stated that during basic training he had been lifted up by two individuals and slammed on his back two or three times.  While he was not placed on profile he was given some pain medication.  He stated that he had back problems ever since leaving the service and would sometimes receive treatment for his back 2-3 times a month.  The Veteran's wife stated that the Veteran had complained of back problems ever since they had been together around March 1974.

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F. 3d 1362, 1366 (Fed. Cir. 2010).  The Board will now determine whether the elements for service connection have been met.

	(CONTINUED ON NEXT PAGE)



Existence of a present disability

The earliest evidence of complaints of low back problems subsequent to service is a June 1986 private medical record wherein the Veteran complained of a "pulled muscle" in the lower back the day prior.  The Veteran was assessed with low back strain in April 1993.

Medical records such as the December 2013 VA spine examination indicate diagnoses of degenerative disc disease and degenerative arthritis of the lumbar spine.  The existence of a present low back disability is not in dispute in this case.

In-service incurrence or aggravation of a disease or injury

October 1964 and November 1964 service treatment records indicate that the Veteran complained of back pain and pain between his shoulders.  The records appear to contain no clinical findings or diagnosis pertaining to the back.

The Veteran's July 1967 service separation examination report indicates that the Veteran's spine was clinically evaluated as normal.  The Veteran specifically denied that he had recurrent back pain on the corresponding Medical History Report.  In any event, as indicated, there is at least some evidence of the Veteran's being seen for complaints of back pain in service.

Causal relationship between the present disability and the disease or injury incurred or aggravated during service

Having found the existence of a present low back disability and having determined that there is evidence showing that the Veteran made complaints of low back pain during service, the Board must now determine if there is a nexus or a relationship between the present low back disability and the Veteran's service.

A review of the record reveals that there is no competent medical opinion linking any low back disability to service.  The December 2013 VA examiner specifically found that it was not likely that the Veteran's low back disability is related to service.  As for the probative value of the opinion, the December 2013 VA examiner reviewed the Veteran's claims file, noted the Veteran's assertions concerning his low back disability, performed a contemporaneous examination, and provided a rationale for the opinion.  There is no competent medical opinion to the contrary.  Indeed, the Veteran has not asserted that any medical healthcare professional has linked any low back disability to his military service.

Consideration has been given to the statements from the Veteran that relate his current low back disorder to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of degenerative joint and disc disease, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Arthritis is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that image testing is needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313  (Fed. Cir. 2009).

The question of whether degenerative changes of the spine are caused by an incident in service such as described by the Veteran is not something that can be determined by mere observation.  Nor is this question simple, as it requires clinical and diagnostic testing, as well as training, to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation. Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Given the nature of the nexus question in this case, the Board therefore concludes that the lay statements that attempt to link degenerative joint or disc disease to service are not competent medical evidence.

As noted, a relationship to service for arthritis may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The Veteran's arthritis and degenerative changes of the spine, however, were not demonstrated until years following service, and service connection for low back arthritis on a presumptive basis is not for application in this case.

The Board notes that the Veteran's assertions as to continuity of low back symptomatology since service have been inconsistent.  In this regard, the Veteran specifically denied that he had recurrent back pain (as indicated on the July 1967 Report of Medical History) at the time of his separation from service (see Curry v. Brown, 7 Vet. App. 59, 68 (1994)(noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  In this regard, the Board notes that on the 1967 Report of Medical History the Veteran indicated that he had problems with 12 or so physical conditions, including hay fever, indigestion, and shortness of breath.  Had the Veteran been experiencing back pain at the time of his separation from service, the Board believes that he would have noted such on the July 1967 Report of Medical History.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).

In the same manner, and as revealed in medical records from the Veteran's long-time employer, the Veteran denied that he had back pain or injury on a March 1968 Pre-Employment Medical History and Physical Examination conducted shortly following service.  In fact, the Veteran's employer's medical records contain multiple entries beginning in March 1968 for conditions such as headaches, hay fever, teeth problems, and colds.  There are no complaints related to the back until 1986.  While not dispositive, a significant gap in treatment following service is a factor for consideration in evaluating continuity.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board has reviewed the Veteran's wife's August 2011 Board video hearing testimony and has found her to be credible.  However, that she has only known the Veteran since 1974, which is at least six years post-service, and her testimony is of limited probative value in this case.

Based on the foregoing, the Board finds that there is insufficient evidence of continuity of low back symptomatology to enable an award of service connection solely on this basis under Walker.

Conclusion

A chronic low back disability was not present in service and there has been no demonstration by competent medical evidence of record that current low back disability is related to the Veteran's military service.  As the preponderance of evidence is unfavorable to the claim, service connection for low back disability is not warranted.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for low back disability is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


